By the Court, Johnson, J.
.The action was brought to set aside an award, made by an arbitrator chosen by the parties, on matters submitted to him by them, by written submission, and for other relief, after such award should be vacated and set aside. The action was brought on for trial at a special term, by the plaintiff, who offered to prove the several matters alleged in his complaint. Objection being made to such proof, on the part of the defendants, and a motion for dismissal of the complaint, the court refused to hear the evidence, and disimissed the complaint, on the ground that no equitable cause of action was set forth in such complaint. The plaintiff’s counsel excepted, and brings his appeal from the judgment of dismissal. The defendants had answered the complaint, and denied all the principal allegations therein, upon which the right of action was sought to be predicated.
It is perfectly obvious from the allegations in the complaint, and the papers referred to, and attached and made part of the complaint, that the plaintiff has no cause of action whatever, and no title to any portion of the relief demanded, unless he can succeed in getting rid of the award. As long as the award stands, it is conclusive between the parties, upon all the subjects mentioned and set forth in the complaint, as grounds or causes of action. If, therefore, it can be seen plainly that the complaint, taken together in all its parts, does not state a case for settting aside the award, the court properly refused to hear the evidence offered, and ordered the complaint to be dismissed. It was not bound, and could not be required, to try mere barren issues, which could be productive of no fruit in the end ; and no exception will lie, for a refusal to hear evidencempon, or to try such issues. *346. The grounds upon which an action in a court of eqtiity to set aside an award may be maintained, are, fraud, mistake or accident. (Story’s Bq. § 1451.) Or, as the rule is perhaps better stated by Chancellor Kent in Woods v. Monell, (1 John. Ch. 101,) “An award cannot be. impeached but for corruption, partiality or gross misbe-' havior in the arbitrators, or for some palpable mistake of the law or the fact.” On these grounds, courts of equity interfere to set aside awards upon the same principles and for the same reasons which justify their interference in regard to other matters where there is no adequate remedy at law. Nothing short of this will'answer as a ground of interference, to set aside the determination of these tribunals of the parties’ own selection.
Corruption, partiality or gross misbehavior, are all charges of a personal nature against the arbitrator, and relate only to his corrupt intentions, or unfair and improper conduct in the trial and determination of the matter before him. It is apparent upon the face of the complaint, that nothing of this kind is alleged against the arbitrator, who heard and determined the matters in difference between the parties in this case.
It is alleged in the complaint, as one of the grounds for setting aside the award, that it “is partial and unjust,” in certain particulars specified. But that is no charge that the arbitrator was guilty of any intentional partiality or injustice in making it. Nor does it imply, even, any such imputation upon the arbitrator. The award may be partial and unjust in its operation against a party, where the arbitrator has been actuated by the most honest and sincere intentions and convictions. The merits of an award cannot be re-investigated, and where there is no charge of corruption or misconduct in the arbitrators, nothing dehors the award can be pleaded or given in evidence to invalidate it, however unreasonable or unjust it maybe. (Todd v. Barlow, 2 John, Ch. 551.)
*347The other ground for setting aside an award is a palpable mistake made by the arbitrator* either of fact or of law. ISTo mistake of fact is alleged, nor is it averred in terms that the arbitrator has made a palpable mistake in any matter of law. It does aver, however, that “ said award is contrary to the lawful rights of the parties, in real estate,”’ and specifies the error to be, that “ it holds the gradual filling up of said dam, &e. as aforesaid, one of' the inevitable accidents provided for in the deeds, and which constitutes an exception to the defendant’s duty and obligation thereby imposed.” This, it will be seen, is rather in the nature of an objection and exception to an erroneous ruling or judgment in a matter of legal construction than an allegation of a palpable mistake in such matter. I should be inclined to hold it sufficient, however, as an allegation, if the matter to which it refers fell within the rule and constituted a palpable mistake in regard to a matter of law. It does not follow at all, necessarily, that it was a palpable mistake in matter of law, even though we might hold it to be an erroneous ruling in such a matter.
But looking at the submission of the matters in controversy by the parties to the arbitrator, and his award, which are referred to and made part of the complaint, it will be seen that the subject of the filling up of the mill pond and raceway, and whose duty it was to clear them out and keep them in that condition, and what were the duties and obligations of the parties respectively in relation thereto, and toward each other, were each and all submitted to the arbitrator to be passed upon and determined by him. This he has done, covering the entire ground of litigation and controversy between the parties, and were we at liberty to review, the determination of the arbitrator, as we do questions of law, upon exceptions, in actions, it is quite doubtful, at best, whether we could hold that the arbitrator was in error in the particular of legal construction *348complained of. It is certain there has been no glaring or palpable mistake, in any matter of law. If wrong at all, which I do not admit, it is but an error of judgment upon the very point in controversy, which is not entirely clear in the plaintiff’s favor. And this is no ground for interfering, according to all the authorities.
The obligation of the defendants, and those under whom they claimed, and derived title, by their deeds, was “ to keep always, and at all times hereafter, the aforesaid dam and raceway in good repair and of sufficient height to secure the water as high as it has heretofore been usually kept.” According.to the allegations in the complaint, the pond, formed by the dam and the raceway had become gradually filled with mud and silt to such an extent that they would not hold the same quantity of water which they did formerly, and had become of little or no use, comparatively, as reservoirs of water, for the purpose of operating said mills and machinery. The point in controversy was, whether it was not the duty of the defendants, at their own cost and charge, to excavate and remove this mud, &c< thus accumulated, according to the terms and conditions of the .grant under which they held.
The arbitrator, upon all the facts before him, held and determined that the filling of the pond and raceway with sediment did not enter into the minds of the parties to the original grant, and that the excavation and removal by the grantees, of such sediment, was not within the contemplation of such parties. He construed the language of the deed as applying only to the embankment or structure forming the dam, and the banks of the raceway, “ including all breastwork, timber, boards, gates and barriers, that are required to regulate the stream at the dam.” The accumulation of sediment he considered to be one of those “ inevitable accidents ” referred to in the-deed as an exception to the obligations of the defendants. This bottoming out the mill pond, created by the dam, *349might well, as it seems to me, be regarded as a different undertaking from that of keeping the dam in good repair. It'is not within the terms of the deed, and after the most careful consideration I am not at all clear that the arbitrator was not entirely right in his determination.
[Monroe General Term,
March 1, 1869.
Another ground alleged in the complaint is that the award is uncertain. I do not think mere uncertainty in an award forms any proper ground for the interference of a court of equity to set it aside. If it is so uncertain that it cannot be executed, or enforced at law, it is void, and no resort to a court of equity is necessary either for prevention or relief. But however this may be, the award here is not uncertain. It is as definite and certain as in the nature of things it could be made. Both the duty and the obligation of each party are distinctly specified and determined. If it is sufficiently certain to uphold a contract on the same subject, the award is good. (Ackley v. Ackley, 16 Verm. R. 450.) Ho one, I think, can doubt that a contract between the parties, like this award, on the subject complained of, would be sufficiently certain to create a valid obligation.
On the whole, it appears to me very clear that no grounds for impeaching and setting aside an award in a court of equity, are alleged or set forth in the complaint, and that the judge, at special term, was right in dismissing the complaint and refusing to entertain the case on the immaterial issues presented by the pleadings. The judgment, therefore, must be affirmed, with costs.
E. D. Smith, Johnson and' J. G. Smith, Justices.]